Case 1:18-cr-00328-KPF Document 385-1 Filed 07/06/20 Page 1 of 2




                 EXHIBIT 1
      Case 1:18-cr-00328-KPF Document 385-1 Filed 07/06/20 Page 2 of 2


From:          Seth Rosenberg
To:            Naftalis, Joshua (USANYS); Brian Linder
Subject:       Majidi Allocution
Date:          Monday, October 29, 2018 4:15:53 PM
Attachments:   Allocution - Approved 1029.doc


Proposed allocution attached.

--
Seth L. Rosenberg
Clayman & Rosenberg LLP
305 Madison Avenue
New York, NY 10165
(212) 922-1080
www.clayro.com




                                                                         USAO_SDNY_026400
